Citation Nr: 1748810	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  10-41 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for Scheuermann's disease of the thoracolumbar spine.

2. Entitlement to a rating in excess of 10 percent for residuals of a left torn anterior attachment of the medial meniscus.

3. Entitlement to an increased rating for sinusitis, currently rated as noncompensable prior to June 12, 2013, as 30 percent disabling from June 12, 2013 to December 18, 2013, and as noncompensable from that date.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq. 




ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to May 1977.  His awards include the Marksman Qualification Rifle Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A May 2017 rating decision granted a 30 percent rating for sinusitis effective from June 12, 2013 to December 18, 2013.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim of entitlement to an increased rating for sinusitis remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In March 2013 and April 2017, the Board remanded the current issues for further evidentiary development.  Concerning the issue decided herein, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The issues of entitlement to increased ratings for Scheuermann's disease of the thoracolumbar spine and residuals of a left torn anterior attachment of the medial meniscus are addressed in the REMAND portion of the decision below and are 
REMANDED to the Agency of Original Jurisdiction (AOJ).




VETERAN'S CONTENTIONS AND REPORTS OF SYMPTOMS

The Veteran seeks an increased rating for sinusitis.  He reports experiencing episodes of sinusitis involving purulent discharge, crusting, pain, and headaches every one to two weeks since service.  He maintains that he uses Flonase but that it is ineffective to relieve his symptoms, and that he experiences pain on the bridge of his nose.  See May 2017 statement.  In that statement, the Veteran's representative argued that the rating should not have reverted to noncompensable following the December 2013 VA examination because the Veteran has experienced these symptoms throughout the appeal period.  In his August 2008 notice of disagreement, the Veteran, through his representative, contends that he is entitled to an extraschedular evaluation because he experiences sinus pain. 


FACTUAL FINDINGS

1. During a January 2008 VA examination the Veteran reported experiencing constant, non-incapacitating sinus episodes, manifested by headaches and pain.  He denied interference with breathing through his nose, purulent discharge, hoarseness of the voice and crusting.  The examination did not note purulent discharge from the nose or sinus surgeries.

2. The Veteran reported sinus symptoms during private treatment in December 2008, January 2009, and September 2010.  His symptoms included cough, congestion, sinus drainage and sinus pressure, and he was assessed with acute sinusitis.

3. During a June 2013 VA examination the Veteran reported experiencing 4 non-incapacitating episodes of sinusitis over the past 12 months.  He denied incapacitating episodes, sinus surgeries, purulent discharge or crusting.  No chronic sinus symptoms were noted, and the examiner reported that a recent nasal endoscopy showed no purulent discharge.

4. During a December 2013 examination the Veteran reported experiencing 2 non-incapacitating episodes of sinusitis over the past 12 months.  He denied incapacitating episodes, sinus surgeries, purulent discharge or crusting.

5. The Veteran has not undergone sinus surgeries or experienced near constant sinusitis symptoms.  

6. The Veteran has not suffered from very frequent completely prostrating attacks of headache pain that are productive of, or capable of producing, severe economic inadaptability.


LEGAL CONCLUSION

Since November 14, 2007, the criteria for a rating of 30 percent, but no higher, for sinusitis have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R.           §§ 3.102, 4.97, Diagnostic Code 6510 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record, including the Veteran's reports of his symptoms, reflects that his sinusitis has been manifested by six or more non-incapacitating episodes of sinusitis per year and has been characterized by headaches, pain, and purulent discharge.  Notably, the Veteran clarified his statements made to the June 2013 and December 2013 VA examiners, and reported that he experiences sinusitis symptoms every one to two weeks, and that his episodes are characterized by purulent discharge, crusting, pain, and headaches.  The Board finds the Veteran's reports credible, as such symptoms are reflected in his private treatment records.  Therefore, given the severity and the frequency of the Veteran's sinusitis symptoms throughout the appeal period, the Board finds that a 30 percent rating is warranted since the date of the Veteran's November 2007 claim.

However, a rating of 50 percent is not warranted at any time during the appeal period.  The Veteran has not had a sinus surgery, nor has near constant sinusitis with purulent discharge or crusting after repeated surgeries been shown.  Although the Veteran reported constant sinusitis episodes to the January 2008 VA examiner, he clarified in subsequent statements that he experiences his symptoms every one to two weeks.  The medical evidence of record does not otherwise reflect constant sinusitis, nor does the Veteran contend that he experiences constant sinusitis.  Thus, as the Veteran has not had any sinus surgeries and because near constant sinusitis has not been shown, the 50 percent rating criteria are not met, and a higher rating under Diagnostic Code 6510 must be denied.  See 38 C.F.R. § 4.97.  

The Board has also considered entitlement to a rating under Diagnostic Code 8100 for headaches associated with the Veteran's sinusitis.  Awarding a rating under Diagnostic Code 8100 in addition to the rating assigned under Diagnostic Code 6510 is not permissible, as doing so would evaluate the same manifestation, headaches, under two different diagnostic codes.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the Board will consider if a rating of 50 percent, the only higher rating available under Diagnostic Code 8100, is warranted in lieu of the rating under Diagnostic Code 6510.

A 50 percent rating under Diagnostic Code 8100 is provided for very frequent, completely prostrating attacks that are productive of, or capable of producing, severe economic inadaptability.  38 C.F.R. § 4.124a.  Here, however, the Veteran has not reported completely prostrating headache attacks, or even prostrating headache attacks.  Additionally, he does not assert that he has missed any work time due to his headaches, or that such headaches have otherwise significantly impaired his daily functioning.  The December 2013 VA examiner opined that the Veteran's sinusitis episodes do not impact his ability to work.  Therefore, a 50 percent rating under Diagnostic Code 8100 is not warranted.    

Finally, the Board acknowledges the representative's assertion that the Veteran should be entitled to an extraschedular rating due to his sinus pain.  However, the threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  In this case, the rating criteria for respiratory disabilities reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence based on more frequent episodes of sinusitis, chronic osteomyelitis, and repeated surgeries.  Indeed, the rating criteria specifically contemplate episodes of sinusitis characterized by headaches, pain, and purulent discharge.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Thun, 22 Vet. App. at 115.  Consequently, referral of his increased rating claim for extraschedular consideration is not warranted.

The Board has also taken into account the Veteran's assertions as to his symptomatology and the severity of his condition, but, to the extent he believes he is entitled to a higher rating, concludes that the findings during medical evaluations are more probative than the Veteran's lay assertions to that effect.  

In summary, the Board finds that a rating of 30 percent, but no higher, is warranted throughout the appeal period.  


ORDER

Since November 14, 2007, a rating of 30 percent, but no higher, for sinusitis is granted.   


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Board finds that the VA lumbar spine and knee examinations of record are inadequate because they do not include the range of motion testing results required by the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically, although range of motion testing was performed for each condition, the examiner did not indicate whether range of motion testing was conducted in active motion, passive motion, weight-bearing and nonweight-bearing.  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id. at 168-169.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that new VA examinations are required.  The examiners should also render retrospective opinions on the measurements required by Correia.  

Additionally, concerning the Scheuermann's disease of the thoracolumbar spine, the Board finds that the examiner should specifically opine as to whether the Veteran has radiculopathy of the lower extremities attributable to this condition.  The Board notes that Scheuermann's disease, also known as kyphosis, is defined as osteochondrosis of the vertebrae.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1675 (32nd Ed. 2012).  Although radiculopathy was not noted on the January 2008, June 2013, and December 2013 VA examinations, an October 2007 private lumbar spine magnetic resonance imaging scan (MRI) showed disc bulging, and nerve conduction studies taken at that time showed bilateral mild L5 root lesions.  A reviewing physician noted the Veteran's reports of radiating lumbar spine pain and diagnosed lumbar radiculitis.  In September 2010, the Veteran reported low back pain radiating down to his legs, but a private physician noted that the Veteran's motor strength was normal and sensation was intact; that physician did not diagnose radiculopathy.  Given the evidence of record, the examiner should provide an etiology opinion.

On remand, updated private treatment records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify any private medical providers who have recently treated him for his left knee and back.  After securing any necessary releases, the AOJ should request any relevant records.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Schedule the Veteran for a VA lumbar spine examination to determine the current severity of his Scheuermann's disease of the thoracolumbar spine

The claims file should be made available for review, and the examination report should reflect that such review occurred.

All objective and subjective symptoms should be reported in detail.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  
The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since November 2007) of the lumbar spine in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  

The examiner should describe all symptomatology associated with the Veteran's lumbar spine disability.  In doing so, please provide and opinion as to the following:

Is at least as likely as not (50 percent probability or greater) that the Veteran's radiculopathy of the lumbar spine is related to his Scheuermann's disease of the thoracolumbar spine?  Please explain why or why not.  In providing this opinion, the examiner should consider the presence of radiculopathy at any time since November 2007 as a current disability.  The examiner should also comment on the significance, of the October 2007 private lumbar spine (MRI) showing disc bulging, and nerve conduction studies taken at that time showing bilateral mild L5 root lesions, as well as the Veteran's reports of intermittent radiating pain to the lower extremities.  

Finally, the examiner should provide opinion as to the functional limitations the Veteran has experienced as a result of his service-connected lumbar spine disability and what impact, if any, they have on his occupational functioning.  

If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. Schedule the Veteran for a VA knee examination to assess the current nature and severity of his residuals of a left torn anterior attachment of the medial meniscus.   

The claims file should be made available for review, and the examination report should reflect that such review occurred.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All objective and subjective symptoms should be reported in detail.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since November 2007) of the left knee in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint.  A rationale for any opinions expressed should be set forth.  

Finally, the examiner should provide opinion as to the functional limitations the Veteran has experienced as a result of his service-connected residuals of a left torn anterior attachment of the medial meniscus and what impact, if any, they have on his occupational functioning.  

If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


